TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00107-CR
                                      NO. 03-16-00110-CR
                                      NO. 03-16-00111-CR
                                      NO. 03-16-00112-CR



                              Jeffrey Allen Culpepper, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
              NOS. CR2015-082, CR2015-081, CR2015-158 & CR2014-478
               HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 31, 2015, appellant was convicted of four different offenses and sentenced

to ten years in prison. He filed neither a motion for new trial nor an appeal from the judgments of

conviction. See Tex. R. App. P. 26.2(a)(2). On January 20, 2016, appellant filed a “Motion for

Shock Probation” in the trial court and on February 18, the trial court denied that motion. See Tex.

Code Crim. Proc. art. 42.12, § 6 (extending trial court’s jurisdiction 180 days to impose community

supervision under certain circumstances).

               On February 22, appellant filed his notices of appeal, appealing from the trial court’s

denial of his motion for shock probation. The order from which these appeals were taken is not an

appealable order. “[A]n order entered pursuant to Article 42.12 § 6 is not appealable.” Dodson v.
State, 988 S.W.2d 833, 834 (Tex. App.—San Antonio 1999, no pet.) (citing Basaldua v. State,

558 S.W.2d 2, 5 (Tex. Crim. App. 1977)). Appellant did not appeal from the trial court’s final

judgments of conviction, and this Court does not have jurisdiction over these appeals. See Tex. R.

App. P. 26.2(a)(1). Accordingly, we dismiss the appeals for lack of jurisdiction.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: April 15, 2016

Do Not Publish




                                                 2